Citation Nr: 1130065	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tachycardia, to include as a result of herbicide exposure or as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure or as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has any heart disease, to include tachycardia, that is etiologically related to a disease, injury, or event in service, to include herbicide exposure or service-connected diabetes mellitus; tachycardia did not manifest in service or within one year of discharge.

2.  The preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service, to include herbicide exposure or service-connected diabetes mellitus; hypertension did not manifest in service or within one year of discharge.


CONCLUSIONS OF LAW

1.  Service connection for tachycardia is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for hypertension and tachycardia, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated April 2005, June 2005, and December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letters informed the Veteran of what information or evidence was needed to support his claims, including with regard to claimed herbicide exposure, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The December 2007 notice also explained how VA assigns disability ratings and effective dates, and the Veteran's claims were readjudicated by way of a March 2009 Supplemental Statement of the Case (SSOC).  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional, outstanding treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for tachycardia, the Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  The Board finds, however, that no VA examination is required as there is no competent lay or medical evidence of any tachycardia or of any heart disease in service so as to trigger the duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board further notes that there is also no competent, credible evidence of any cardiovascular disease manifested to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).  Also, there is otherwise no competent, credible evidence tending to indicate that any current heart condition , to include tachycardia, may be etiologically related to service or any service-connected condition such as diabetes mellitus.  See Wells v. Principi, 326 F.3d 1381 (2003).  While the Board acknowledges the Veteran's alternate contention that he has tachycardia due to exposure to Agent Orange, and while the Board concedes Agent Orange exposure, the Veteran is not competent to offer such a complex medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

With regard to the Veteran's claim for service connection for hypertension, the Board notes that the Veteran was provided with a VA examination in August 2005 that addressed the nature and etiology of his claimed hypertension.  The August 2005 VA examination report reflects that the examiner had an opportunity to review the entire claims file, including all of the relevant service treatment records, and to personally elicit a history from the Veteran and examine him.  The examiner also provided a clear rationale for his conclusions.  Based thereon, the Board finds this August 2005 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  While the Board acknowledges that the examiner did not specifically address the Veteran's contention that his hypertension was caused by exposure to Agent Orange in service, because there is no competent evidence tending to etiologically link the Veteran's hypertension to in-service Agent Orange exposure, there is not sufficient evidence to trigger the duty to provide a new VA examination.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Heart Disease

The Veteran served on active duty from March 1968 to March 1970, including service in Thailand.  He claims that he incurred heart disease, to include tachycardia, as a result of exposure to Agent Orange during his service in Thailand.  See Statement, April 2005.  In the alternative, the Veteran asserts that he incurred heart disease, to include tachycardia, secondary to his service-connected diabetes mellitus.  See Informal Claim, December 2004; Notice of Disagreement, October 2006.

As an initial matter, the Board notes that the Veteran initially filed an informal claim for service connection for a "heart disability."  See Informal Claim, December 2004.  Then, on his January 2005 Form 21-526, the Veteran recharacterized his claim as being more specifically for "circulatory hyperkinesis and sinus tachycardia."  The Board notes that there is no medical evidence in the claims file of diagnosed "circulatory hyperkinesis" during the period on appeal (although the Board acknowledges a June 1974 record reflecting diagnosed "sinus tachycardia (circulatory hyperkinesis)").  Therefore, the Board has recharacterized the Veteran's claim most broadly as for service connection for tachycardia.

Recent VA treatment records reflect that the Veteran had been followed for diagnosed tachycardia.  See VA Treatment Records, October 2008.  Therefore, the Board finds that the Veteran has a current tachycardia condition.  The Board notes that there is no evidence of any other currently diagnosed heart condition in any of the medical evidence of record.  

The Board will now address whether the Veteran's tachycardia is related to service, to include Agent Orange exposure.

The Veteran's service treatment records and DD Form 214 indicate that the Veteran served in Thailand (APO 96346) from around July 1969 to March 1970.  See DA Form 2658, Health Record - Abstract of Service.  With regard to the Veteran's primary contention that his tachycardia condition was caused by Agent Orange exposure in Thailand, the Board acknowledges that the RO recently conceded exposure to Agent Orange (in granting service connection for diabetes mellitus).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases.  See also 38 U.S.C.A. § 1116.  The Board notes, however, that the diseases listed in 38 C.F.R. § 3.309(e) do not include tachycardia.  Therefore, there can be no presumptive service connection for tachycardia based on herbicide exposure.

Furthermore, the Board notes in passing that, in August 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, which includes coronary artery disease, to the list of diseases, which are presumed to have been incurred in service for a Veteran who was exposed to Agent Orange in Vietnam.  75 Fed. Reg. 53202.  However, such disease has not been shown in this case, nor does the amended version of the regulation include tachycardia. 

The Board also notes that there is no lay or medical evidence in the claims file of any tachycardia in service or within one year of service so as to allow for presumptive service connection as a chronic cardiovascular disease under 38 C.F.R. § 3.309(a).

Although service connection is not warranted on a presumptive basis, the Veteran is not precluded from establishing entitlement to service connection for tachycardia on a direct basis, to include as a result of Agent Orange exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In that regard, the first evidence of any tachycardia in the claims file is a brief June 1974 notation in the Veteran's VA medical records.  There is no further medical evidence of any tachycardia in any of the Veteran's VA or private treatment records until an August 1991 private treatment record, which reflects that the Veteran had an increased heart rate.  A January 1992 private treatment record reflects the same, although no tachycardia diagnosis was recorded.  A January 2002 private treatment record reflects that a cardiac stress test was normal, with a maximum heart rate of 171.  VA treatment records dated from October 2007 to October 2008 reflect that the Veteran underwent an exercise tolerance test due to complaints of chest pain, and diagnoses of, among other things, tachycardia were recorded.

The Board also acknowledges that a December 2004 VA Agent Orange Registry examination report reflects a diagnosed of a history of sinus tachycardia, and the examiner noted the Veteran's history of being first diagnosed with tachycardia in 1974.  The examiner did not, however, provide any opinion linking the Veteran's tachycardia to service or to herbicide exposure.

The Board notes that there is no evidence of record other than the Veteran's own statements tending to link his diagnosed tachycardia to service, to include herbicide exposure.  As to the Veteran's own statements, the Board recognizes that he is competent to describe his symptomatology.  The Board notes, however, that the Veteran, as a lay person, is not competent to etiologically link a heart condition such as tachycardia that is first reported as having occurred four years after service to herbicide exposure in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that some evidence in the claims file reflects that the Veteran works in a medical laboratory in a VA medical center, the Board notes that there is no evidence that the Veteran has the particular education and/or experience providing him with the medical expertise required to be competent to etiologically link his claimed condition to service, to include herbicide exposure.  Absent any competent evidence tending to link the Veteran's tachycardia to service, the Board finds that the preponderance of the evidence is against granting service connection for tachycardia on a direct basis, to include as due to herbicide exposure.

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2006).  

With regard to the Veteran's alternate contention that his tachycardia is secondary to his service-connected diabetes mellitus, the Board notes that there is no evidence of record other than the Veteran's own statements tending to link his diagnosed tachycardia to his service-connected diabetes mellitus.  Again, however, the Board concludes that the Veteran is not competent to etiologically link a heart condition such as tachycardia to diabetes mellitus.  As explained above, while the Board acknowledges that some evidence in the claims file reflects that the Veteran works in a medical laboratory in a VA medical center, the Board finds that there is not sufficient evidence that he has the particular education and/or experience providing him with the medical expertise required to be competent to etiologically link his claimed condition to his service-connected diabetes mellitus.  Moreover, the Board adds that while the first evidence of diagnosed tachycardia was in 1974, there is no evidence of diagnosed diabetes mellitus until afterwards, in August 1997 (although the Board acknowledges records reflecting diagnosed hypoglycemia in April and May 1977, and diagnosed borderline diabetes mellitus in 1981 and again in March 1996).  Furthermore, the Board notes that the August 2005 VA examination report (relating to the Veteran's claims for diabetes mellitus and for hypertension) reflects that the examiner noted the Veteran's history of tachycardia, but no tachycardia was noted on examination, and the examiner noted in her opinion that the Veteran had no complications of his diabetes.  Absent any competent evidence tending to link the Veteran's tachycardia to his service-connected diabetes mellitus, the Board finds that the preponderance of the evidence is also against granting service connection for tachycardia as secondary to diabetes mellitus.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for tachycardia, to include as a result of herbicide exposure or as secondary to diabetes mellitus, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Hypertension

The Veteran claims that he incurred hypertension as a result of exposure to Agent Orange during his service in Thailand.  See Statement, April 2005.  In the alternative, the Veteran asserts that he has hypertension secondary to his service-connected diabetes mellitus.  See, e.g., VA Examination Report, August 2005; The Metabolic Syndrome, Diagnosis and Treatment, F.J. Zieve, Clin. Cornerstone, 2004, 6 Suppl. 3:S5-13.

Recent VA treatment records reflect that the Veteran has been followed for diagnosed hypertension.  See, e.g., VA Treatment Record, October 2008.  Clearly, therefore, the Veteran currently has a hypertension disorder.

The Board will now address whether the Veteran's hypertension is related to service, to include Agent Orange exposure.

As noted above, the Veteran asserts that his hypertension was caused by Agent Orange exposure in Thailand during the Vietnam era, and the RO has conceded herbicide exposure in service.  In that regard, as noted above, in the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases.  See also 38 U.S.C.A. § 1116.  The Board notes, however, that the diseases listed in 38 C.F.R. § 3.309(e) do not include hypertension, nor is hypertension included in the recently amended version of that regulation.  The Board further notes that the Secretary "has determined that a positive association does not exist" between herbicide exposure and hypertension based on available occupational and environmental studies to date.  See VA, Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (Jun. 8, 2010).  Therefore, even though exposure to herbicide agents was conceded by the RO, there can be no presumptive service connection for hypertension based on herbicide exposure.

The Board also notes that there is no lay or medical evidence in the claims file of any hypertension in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent as to any exposure to any herbicide agents in service or any elevated blood pressure or hypertension.  A February 1970 separation examination report reflects that the Veteran's blood pressure reading was only 110/70.

The first evidence of hypertension in the claims file is a January 1974 VA treatment record briefly noting diagnosed mild essential hypertension.  An April 1977 VA treatment records likewise reflects that the Veteran reported that he had a three-year history of hypertension.  A December 1982 private treatment record reflects diagnosed hypertension, and, more recent private treatment records dated from September 2000 to March 2004 reflect that the Veteran had been followed by Dr. J.B. for diagnosed hypertension.

The Board also acknowledges that a December 2004 VA Agent Orange Registry examination report reflects the Veteran's history of hypertension since 1974, and a diagnosis of hypertension was recorded.  No opinion, however, suggesting any link between the Veteran's service or Agent Orange exposure was noted by the examiner.

The Veteran was provided with a VA examination in August 2005 that addressed his claims for diabetes mellitus and for hypertension.  The examiner noted that the Veteran was first diagnosed with hypertension post-service in 1974 (although the Board acknowledges a initial transcriptional error of "1973"), and that he reported again in April 1977 that he had a three year history of hypertension (i.e., dating back to 1974).  The examiner also noted that the Veteran's history of hyperglycemia since 1977 and later diagnosed diabetes mellitus.  The Board acknowledges that the VA examiner never specifically opined as to whether or not the Veteran's hypertension was caused by herbicide exposure in service (rather, the examiner addressed secondary service connection due to diabetes mellitus, which is addressed below).  The Board notes, however, as addressed in more detail below, that there is no competent, credible evidence tending to suggest a link between herbicide exposure and the Veteran's hypertension.  

As to the Veteran's own assertion that his claimed hypertension is related to service, the Board again concludes that he is not competent to etiologically link his hypertension to active service over 40 years ago or to herbicide exposure.  Absent any competent, credible evidence tending to link the Veteran's hypertension to service, the Board finds that the preponderance of the evidence is against granting service connection for hypertension on a direct basis, to include as due to herbicide exposure.

With regard to the Veteran's alternate contention that his hypertension is secondary to his service-connected diabetes mellitus, as noted above, the Veteran was provided with a VA examination in August 2005 relating to his claim.  The examiner opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus.  The examiner reasoned that the Veteran had a history of hypertension prior to the onset of his diabetes, and he had normal renal function.  The examiner also noted that there was no micro albuminuria.

The Board finds the opinion of the VA examiner to be the most probative evidence of record with regard to whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus.  The Board notes that there is no evidence of record other than the Veteran's own lay statements tending to link his hypertension to his service-connected diabetes mellitus.  The Board again noted, however, that the Veteran is not shown to be competent to etiologically link a heart condition such as tachycardia to diabetes mellitus.  Also, the Board observes that, as noted by the VA examiner, the Veteran's history of hypertension pre-dates his history of diabetes, which is inconsistent with the Veteran's assertion that his diabetes caused his hypertension.  Absent any competent evidence tending to link the Veteran's hypertension to his service-connected diabetes mellitus, either on the basis of causation or aggravation, the Board finds that the preponderance of the evidence is also against granting service connection for hypertension as secondary to diabetes mellitus.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for hypertension, to include as a result of herbicide exposure or as secondary to diabetes mellitus, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for tachycardia is denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


